 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   TIMOTHY EDWARD LYLES,          ) Case No. CV 19-4539-CAS (JPR)
                                    )
12                     Plaintiff,   )
                                    )        J U D G M E N T
13                v.                )
                                    )
14   ALEX VILLANUEVA,               )
                                    )
15                     Defendant.   )
                                    )
16                                  )

17
18
          IT IS HEREBY ADJUDGED that this action is dismissed with
19
     prejudice.
20
21
     DATED: October 16, 2019
22                                   CHRISTINA A. SNYDER
                                     U.S. DISTRICT JUDGE
23
24
25
26
27
28
